8Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to communication filed on 8/15/2022. 
Claims 1, 3-14 and 16-20 are pending.
Claims 1, 10, 16 and 19 have been amended. 
Claims 2 and 15 have been canceled.

Response to Arguments
Applicant’s argument(s) filed on 8/15/2022, with respect to claim(s) 1, 3-14 and 16-20 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hussain et al (US20130212610A1) in view of Goldston et al (US9836619B1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


1.	Claim(s) 1, 3, 4, 6, 8-13 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over by Hussain et al (US20130212610A1) in view of Goldston et al (US9836619B1).
With respect to independent claims:
Regarding claim(s) 1, Hussain et al teach a method for accessing content comprising: receiving an access activation request from a primary device corresponding to a content item accessible by the primary device; (Hussain, [0043], Fig.1 and Fig.2, Media client 172-1 may present titles 310 to a user and solicit a title selection and a gift recipient. For example, a user of media client 172-1 may use remote control 176-1 to select a particular title or series of VOD titles from the list of titles 310.)
receiving an access request including the access identifier from a secondary device; determining that the access identifier is valid; and (Hussain, [0032], after receiving the coupon code/instructions from promotional coupon platform 140 (e.g., via communications device 180-2), the recipient user may use media client 172-2, display device 174-2, and user interface device 176-2 to provide the coupon code to provider network 110 (e.g., application server 120). Application server 120 may, upon receipt of the coupon code, provide the coupon code to promotional coupon platform 140 for validation)
providing access to the content item to the secondary device. (Hussain, [0032], assuming promotional coupon platform 140 is able to validate the coupon, application server 120 may update the recipient user's profile in profile server 165 and provide access to the VOD content associated with the coupon code.)
generating an access identifier corresponding to the content item, wherein the access identifier identifies the content item and includes access information; (Hussain [0019], generate a coupon code for the VOD gift, wherein the coupon code is associated with the contact information for the recipient and the VOD gift selection. It would have been obvious to one with ordinary skill in the art at the time of the invention to modify generating an access identifier corresponding to the content item, wherein the access identifier identifies the content item and includes access information as taught by Hussain et al. The motivation/suggestion would have been because it is a way to allow customers (e.g., customers of a subscription television service provider) to purchase and provide video-on-demand (VOD) gifts to selected recipients.
Hussain et al fail to explicitly teach wherein the access information includes a temporal access window, wherein the access identifier is valid during the temporal access window; 
However, Goldston et al teach wherein the access information includes a temporal access window, wherein the access identifier is valid during the temporal access window; (Goldston, col.6, lines60-67 and col.7, lines 1-11; the invitation may include links or credentials for the reviewing user to play media items in the owner's account. When activated by the reviewing user, the link may cause a user interface display from the digital vault to be displayed on the reviewing device. The user interface may provide additional metadata about the media item and display images or video, such as that obtained by the management module 360 (FIG. 3). Activation of the link may cause a streaming media player on the reviewing device to be activated. The invitation may include a specific access code that is specific to the music reviewer and non-transferrable. The access code may be for a review session of a single designated media item or may be for multiple review sessions over a predetermined period of time with a specific beginning and end established by the owner for the specific reviewer.)
Therefore, it would have been obvious to a person of ordinary skill to use wherein the access information includes a temporal access window, wherein the access identifier is valid during the temporal access window as taught by Goldston et al. The motivation/suggestion would have been because there is a need to a digital vault for music owners. Additionally, the cited references are in the field of communication, as is the current application, and thus, are in analogous arts.

Regarding claim(s) 10, Hussain et al teach a method for providing access to content comprising: receiving an access activation request for a content item including an access identifier; (Hussain, [0043], Fig.1 and Fig.2, Media client 172-1 may present titles 310 to a user and solicit a title selection and a gift recipient. For example, a user of media client 172-1 may use remote control 176-1 to select a particular title or series of VOD titles from the list of titles 310.)
comparing the access identifier to a database of active content access transactions to determine that the access identifier is valid; (Hussain, [0032], after receiving the coupon code/instructions from promotional coupon platform 140 (e.g., via communications device 180-2), the recipient user may use media client 172-2, display device 174-2, and user interface device 176-2 to provide the coupon code to provider network 110 (e.g., application server 120). Application server 120 may, upon receipt of the coupon code, provide the coupon code to promotional coupon platform 140 for validation)
transmitting access information corresponding to the content item and the access identifier; (Hussain, [0032], after receiving the coupon code/instructions from promotional coupon platform 140 (e.g., via communications device 180-2), the recipient user may use media client 172-2, display device 174-2, and user interface device 176-2 to provide the coupon code to provider network 110 (e.g., application server 120). Application server 120 may, upon receipt of the coupon code, provide the coupon code to promotional coupon platform 140 for validation)
receiving a playback request based on the access data and the access identifier; and
providing access to the content item. (Hussain, [0032], assuming promotional coupon platform 140 is able to validate the coupon, application server 120 may update the recipient user's profile in profile server 165 and provide access to the VOD content associated with the coupon code.)
	Hussain et al fail to explicitly teach and the activation request is received at a time within a temporal access window associated with the access identifier;
However, Goldston et al teach and the activation request is received at a time within a temporal access window associated with the access identifier; (Goldston, col.6, lines60-67 and col.7, lines 1-11; the invitation may include links or credentials for the reviewing user to play media items in the owner's account. When activated by the reviewing user, the link may cause a user interface display from the digital vault to be displayed on the reviewing device. The user interface may provide additional metadata about the media item and display images or video, such as that obtained by the management module 360 (FIG. 3). Activation of the link may cause a streaming media player on the reviewing device to be activated. The invitation may include a specific access code that is specific to the music reviewer and non-transferrable. The access code may be for a review session of a single designated media item or may be for multiple review sessions over a predetermined period of time with a specific beginning and end established by the owner for the specific reviewer.)
Therefore, it would have been obvious to a person of ordinary skill to use the activation request is received at a time within a temporal access window associated with the access identifier as taught by Goldston et al. The motivation/suggestion would have been because there is a need to a digital vault for music owners. Additionally, the cited references are in the field of communication, as is the current application, and thus, are in analogous arts.

Regarding claim(s) 16, Hussain et al teach a computer readable medium including instructions that when executed by at least one processor of a computing system cause the computing system to perform a method comprising: receiving an access activation request corresponding to a first user account for a content platform and a content item authorized to the first user account; (Hussain, [0043], Fig.1 and Fig.2, Media client 172-1 may present titles 310 to a user and solicit a title selection and a gift recipient. For example, a user of media client 172-1 may use remote control 176-1 to select a particular title or series of VOD titles from the list of titles 310.)
generating an access key corresponding to the content item based on the first user account authorized access to the content item, (Hussain, [0019], generate a coupon code for the VOD gift, wherein the coupon code is associated with the contact information for the recipient and the VOD gift selection;)
receiving an access request including the access key from a receiving device; determining that the access key is valid; and (Hussain, [0032], after receiving the coupon code/instructions from promotional coupon platform 140 (e.g., via communications device 180-2), the recipient user may use media client 172-2, display device 174-2, and user interface device 176-2 to provide the coupon code to provider network 110 (e.g., application server 120). Application server 120 may, upon receipt of the coupon code, provide the coupon code to promotional coupon platform 140 for validation)
providing access of the content item to the receiving device. (Hussain, [0032], assuming promotional coupon platform 140 is able to validate the coupon, application server 120 may update the recipient user's profile in profile server 165 and provide access to the VOD content associated with the coupon code.)
Hussain et al fail to explicitly teach wherein the access key identifies the content item and is a temporal access window for accessing the content item by a receiving device;
However, Goldston et al teach wherein the access key identifies the content item and is a temporal access window for accessing the content item by a receiving device; (Goldston, col.6, lines60-67 and col.7, lines 1-11; the invitation may include links or credentials for the reviewing user to play media items in the owner's account. When activated by the reviewing user, the link may cause a user interface display from the digital vault to be displayed on the reviewing device. The user interface may provide additional metadata about the media item and display images or video, such as that obtained by the management module 360 (FIG. 3). Activation of the link may cause a streaming media player on the reviewing device to be activated. The invitation may include a specific access code that is specific to the music reviewer and non-transferrable. The access code may be for a review session of a single designated media item or may be for multiple review sessions over a predetermined period of time with a specific beginning and end established by the owner for the specific reviewer.)
Therefore, it would have been obvious to a person of ordinary skill to use wherein the access key identifies the content item and is a temporal access window for accessing the content item by a receiving device as taught by Goldston et al. The motivation/suggestion would have been because there is a need to a digital vault for music owners. Additionally, the cited references are in the field of communication, as is the current application, and thus, are in analogous arts.

With respect to dependent claims:
Regarding claim(s) 3, Hussain et al teach the method of claim 1, further comprising storing the access identifier in a database identifying the content item and the primary device. (Hussain, [0022], Profile server 165 may include one or more network devices, or other types of computation or communication devices, to store user profile information for users (e.g., users of media clients 172). The user profile information may include various information regarding a user, such as login information (e.g., a user identifier and a password), billing information, address information, types of services to which the user has subscribed, a list of digital content purchased by (or given to) the user, a list of video content rented by (or given to) the user, a list of video content to which the user has subscribed (or has received a gift subscription), a user device identifier (e.g., a media player identifier, a mobile device identifier, a set top box identifier, a personal computer identifier) for media client 172, a video application identifier associated with the video application obtained from application server 120, or the like.)

Regarding claim(s) 4, Hussain et al teach the method of claim 1, wherein the access identifier is a uniform resource link. (Hussain, [0052], Upon receiving validation response 430, application server 120 may provide a link request 440 to content delivery system 160. Link request 440 may include an indication of a VOD title corresponding to coupon code 410. In response to link request 440, content delivery system 160 may provide a link 450 to access VOD content corresponding to coupon code 410. Link 450 may include, for example, a uniform resource locator (URL) or another indicator from which VOD content can be accessed.)
Regarding claim(s) 6, Hussain et al teach the method of claim 1, wherein the content item is authorized to a first user account associated with the primary device. (Hussain, [0094], Promotional coupon platform 140 may forward service and billing data 330 to order processing system 150 to permit the giving user's account to be charged for the GVOD coupon. In one implementation, a GVOD order may be processed and billed to a user's account in the same manner that a subscriber would be charged for ordering and personally viewing VOD content. [0095] Process 1000 may also include generating and storing a coupon code for the VOD gift (block 1030), and sending the coupon code to the VOD gift recipient (block 1040).)
Regarding claim(s) 8, Hussain et al teach the method of claim 1, wherein the primary device and the secondary device comprise the same hardware, with the primary device being associated with a first user account and the secondary device being associated with a second user account. (Hussain, [0057], Contact information may include, for example, a phone number, an email address, or an account name associated with a recipient. Additionally, or alternatively, contact information may include a selection of stored contact from a contact list (e.g., associated with media client 172-1 or a giver's account).  Fig.1 shows primary device 174-1 and 174-2.)

Regarding claim(s) 9, Hussain et al teach the method of claim 1, wherein the primary device is associated with a first user account and the secondary device is associated with a second user account. (Hussain, [0057], Contact information may include, for example, a phone number, an email address, or an account name associated with a recipient. Additionally, or alternatively, contact information may include a selection of stored contact from a contact list (e.g., associated with media client 172-1 or a giver's account).)
Regarding claim(s) 11, Hussain et al teach the method of claim 10, wherein the access identifier is originated based on a request from a primary device and the content item is streamed to a secondary device corresponding to a user account that is different from a user account of the primary device. (Hussain, [0043], Media client 172-1 may present titles 310 to a user and solicit a title selection and a gift recipient. For example, a user of media client 172-1 may use remote control 176-1 to select a particular title or series of VOD titles from the list of titles 310. Additionally, or alternatively, the user may identify a monetary value of VOD purchases to credit to a recipient's account.)
Regarding claim(s) 12, Hussain et al teach the method of claim 10, wherein the access information includes at least one of a content description or an access time left for a valid access identifier. (Hussain, [0052], Upon receiving validation response 430, application server 120 may provide a link request 440 to content delivery system 160. Link request 440 may include an indication of a VOD title corresponding to coupon code 410. In response to link request 440, content delivery system 160 may provide a link 450 to access VOD content corresponding to coupon code 410. Link 450 may include, for example, a uniform resource locator (URL) or another indicator from which VOD content can be accessed.)

Regarding claim(s) 13, Hussain et al teach the method of claim 10, wherein the access identifier is a uniform resource link. (Hussain, [0052], Upon receiving validation response 430, application server 120 may provide a link request 440 to content delivery system 160. Link request 440 may include an indication of a VOD title corresponding to coupon code 410. In response to link request 440, content delivery system 160 may provide a link 450 to access VOD content corresponding to coupon code 410. Link 450 may include, for example, a uniform resource locator (URL) or another indicator from which VOD content can be accessed.)

Regarding claim(s) 17, Hussain et al teach the computer readable medium of claim 16, wherein when the access request is received from the receiving device, the receiving device is not associated with a user account for the content platform. (Hussain, [0043], Media client 172-1 may present titles 310 to a user and solicit a title selection and a gift recipient. For example, a user of media client 172-1 may use remote control 176-1 to select a particular title or series of VOD titles from the list of titles 310. Additionally, or alternatively, the user may identify a monetary value of VOD purchases to credit to a recipient's account.)

Regarding claim(s) 18, Hussain et al teach the computer readable medium of claim 17, wherein after the access request is received, the method further comprises: transmitting a user account creation page to the receiving device; and receiving login credentials from the receiving device to initiate a user account associated with the receiving device. (Hussain, [0057], For example, message module 520 may generate a message that will appear in a website portal or television login screen associated with an account for the gift recipient.)

Regarding claim(s) 19, Hussain et al teach the computer readable medium of claim 16, wherein the access key is a uniform resource link identifying the content item for accessing the content item by another user account. (Hussain, [0052], Upon receiving validation response 430, application server 120 may provide a link request 440 to content delivery system 160. Link request 440 may include an indication of a VOD title corresponding to coupon code 410. In response to link request 440, content delivery system 160 may provide a link 450 to access VOD content corresponding to coupon code 410. Link 450 may include, for example, a uniform resource locator (URL) or another indicator from which VOD content can be accessed.)

Regarding claim(s) 20, Hussain et al teach the computer readable medium of claim 16, wherein the access activation request is generated in response to the first user account requesting that the content item be accessed by other users. (Hussain, [0043], Fig.1 and Fig.2, Media client 172-1 may present titles 310 to a user and solicit a title selection and a gift recipient. For example, a user of media client 172-1 may use remote control 176-1 to select a particular title or series of VOD titles from the list of titles 310.)


2.	Claim(s) 5 are rejected under 35 U.S.C. 103 as being unpatentable over Hussain et al (US20130212610A1) in view of Goldston et al (US9836619B1) in view of Denton et al (US 20200004829 A1).
Regarding claim(s) 5, the prior art fails to teach the method of claim 1, wherein after generating the access identifier, the method further comprises transmitting an access status corresponding to the access identifier and active access transactions to the primary device.
 However, Denton et al teach wherein after generating the access identifier, the method further comprises transmitting an access status corresponding to the access identifier and active access transactions to the primary device. (Denton, Abstract, Systems and methods are provided receiving, from a computing device associated with a first user of a content sharing platform, a request to access a second user profile associated with a second user in the content sharing platform, accessing activity data related to both the first user and the second user in the content sharing platform, determining common activity data to both the first user and the second user, wherein the common activity data comprises at least one media content item generated by the second user that was viewed or saved by the first user, or one or more datum saved by the first user from a communication received from the second user, and generating second user profile data comprising the common activity data related to both the first user and the second user in the content sharing platform as part of the second user profile.)
Therefore, it would have been obvious to a person of ordinary skill to use wherein after generating the access identifier, the method further comprises transmitting an access status corresponding to the access identifier and active access transactions to the primary device as taught by Denton et al. The motivation/suggestion would have been because there is a need to generating and displaying profile data for users and publishers in a content sharing platform. Additionally, the cited references are in the field of communication, as is the current application, and thus, are in analogous arts.
		

3.	Claim(s) 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hussain et al (US20130212610A1) in view of Goldston et al (US9836619B1) in view of Kareeson et al (US 20160044385 A1).
Regarding claim(s) 7, the prior art fails to teach the method of claim 1, wherein after generating the access identifier, the method further comprises reducing an access credit for an account corresponding to the primary device.
However, Denton et al teach wherein after generating the access identifier, the method further comprises reducing an access credit for an account corresponding to the primary device. (Kareeson, [0119] In step 802, the device may transmit a gift request to the server. The gift request may include an identifier associated with each of the giver and the recipient (e.g., name, phone number, address, email address, etc.), an identification of the content, or a method for purchase (e.g., credit card, gift card, online payment service, a charge to the giver's cable bill, etc.). In some examples, a user's cable subscription may allow for a certain number of gifts within a certain time period. For example, a cable subscription may allow a user to gift five television shows and two movies to a friend each month. A gift request may include other information.)
Therefore, it would have been obvious to a person of ordinary skill to use wherein after generating the access identifier, the method further comprises reducing an access credit for an account corresponding to the primary device as taught by Kareeson et al. The motivation/suggestion would have been because there is a need to grant merged access privileges for the content associated with the user's account and with the different location's account. Additionally, the cited references are in the field of communication, as is the current application, and thus, are in analogous arts.

4.	Claim(s) 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hussain et al (US20130212610A1) in view of Goldston et al (US9836619B1) in view of HOOK et al (US 20140164776 A1).
Regarding claim(s) 14, Hussain et al teach the method of claim 10, wherein the access activation request is received from a primary device and the content identifier is generated based on an access activation request received from a secondary device, (Hussain, [0052], Upon receiving validation response 430, application server 120 may provide a link request 440 to content delivery system 160. Link request 440 may include an indication of a VOD title corresponding to coupon code 410. In response to link request 440, content delivery system 160 may provide a link 450 to access VOD content corresponding to coupon code 410. Link 450 may include, for example, a uniform resource locator (URL) or another indicator from which VOD content can be accessed.) 
However, the prior art fails to teach the wherein the content item is not accessible by the primary device without the access identifier. 
Hook et al teach wherein the content item is not accessible by the primary device without the access identifier. (HOOK, [0146], an advantage of privacy through encryption and the client-side control of keys is that only chosen users who have been given appropriate keys have access to content being shared.)
Therefore, it would have been obvious to a person of ordinary skill to use wherein wherein the content item is not accessible by the primary device without the access identifier as taught by HooK et al. The motivation/suggestion would have been because there is a need to enable the sharing of key(s) and or content between a first user and/or agent and a second user and/or agent. Additionally, the cited references are in the field of communication, as is the current application, and thus, are in analogous arts.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WUJI CHEN whose telephone number is (571)270-0365.  The examiner can normally be reached on 9am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SRIVASTAVA VIVEK can be reached on (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WUJI CHEN/
Examiner, Art Unit 2449


	/VIVEK SRIVASTAVA/             Supervisory Patent Examiner, Art Unit 2449